Case 2:19-cv-10641-DFM Document 64 Filed 01/06/21 Page 1 of 4 Page ID #:623




                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION


RAFAEL ARROYO, JR.,                        No. CV 19-10641-DFM

          Plaintiff,                       Order Denying Motion for Attorneys’
                                           Fees (Dkt. 57)
             v.

BASELINE ENTERPRISE LLC et
al.,

          Defendants.



      Before the Court is Defendants Baseline Enterprise LLC and Car Care
West, Inc. (“Defendants”) Motion for Attorneys’ Fees against Plaintiff Rafael
Arroyo, Jr. (“Plaintiff”). See Dkt. 57 (“Motion”). For the following reasons,
Defendants’ Motion is DENIED.
                            I.    BACKGROUND
      Plaintiff filed a complaint against Defendants for violating the
Americans with Disabilities Act (“ADA”) and California’s Unruh Civil Rights
Act. See Dkt. 19. The Court granted summary judgment in favor of
Defendants. See Dkt. 51. The Court dismissed the ADA claim as moot and
entered judgment in favor of Defendants on the Unruh Act claim. See Dkt. 54.
      The instant Motion for Attorneys’ Fees followed. See Dkt. 57
(“Motion”). Plaintiff filed an opposition. See Dkt. 60 (“Opp’n”). Defendants
filed a reply. See Dkt. 61 (“Reply”).

                                           1
Case 2:19-cv-10641-DFM Document 64 Filed 01/06/21 Page 2 of 4 Page ID #:624




                          II.     LEGAL STANDARD
      Defendants are not entitled to fees under the ADA because that claim
was rendered moot by the voluntary remediation of the barrier. See Kohler v.
Bed Bath & Beyond of Cal., LLC, 780 F.3d 1260, 1266 (9th Cir. 2015)
(holding that resolution of ADA claim via mooting of any possible relief does
not make defendant a prevailing party entitled to fees). Additionally,
Defendants are not entitled to fees under the Unruh Act because Plaintiff did
not seek injunctive relief under Cal. Civ. Code § 55. See Molski v. Arciero
Wine Group, 164 Cal. App. 4th 786, 791-92 (2008).
      Recognizing this, Defendants seek fees under the Court’s “inherent
powers.” Motion at 2. A court has the inherent power to assess attorneys’ fees
for “willful disobedience of a court order . . . or when the losing party has
acted in bad faith, vexatiously, wantonly, or for oppressive reasons.” Roadway
Express v. Piper, 447 U.S. 752, 766 (1980) (internal quotation marks and
citations omitted). Bad faith applies not only to actions that led to filing the
complaint, but also to conduct during the litigation. See id. A court may assess
attorneys’ fees against the responsible party when it finds “‘that fraud has been
practiced upon it, or that the very temple of justice has been defiled.’”
Chambers v. NASCO, Inc., 501 U.S. 32, 46 (1991) (citation omitted). Due to
its potency “inherent powers must be exercised with restraint and discretion.”
Id. at 44.
                                III.   DISCUSSION
      Defendants make two primary arguments in support of their Motion.
First, Defendants argue that Plaintiff “falsely alleged” that that transaction
counter was 42 inches high and not wheelchair accessible, that the electronic
point of sale machine was unavailable to him, and that ADA Accessibility
Guidelines required that sales counter be kept free of merchandise. See Motion
at 11-18. Defendants, however, merely rehash legal arguments made in their
                                            2
Case 2:19-cv-10641-DFM Document 64 Filed 01/06/21 Page 3 of 4 Page ID #:625




summary judgment motion and make no showing that Plaintiff committed a
fraud upon the Court. To the contrary, Plaintiff’s theory of the case—that the
placement of merchandise on the transaction counter violated the
Guidelines—has both factual and legal support and, in fact, has prevailed in at
least one other case in this district. That the Court ultimately disagreed with
Plaintiff’s claims does not, without more, justify fees or sanctions. See Kohler,
780 F.3d at 1266-67 (“We have repeatedly cautioned that district courts should
not engage in post hoc reasoning, awarding fees simply because a plaintiff did
not ultimately prevail. This admonition applies even in cases which are
resolved at summary judgment because no reasonable jury could return a
verdict in the plaintiff’s favor.” (citations and alterations omitted)).
      Second, Defendants argue that Plaintiff is a “prolific litigant” who brings
“hundreds” of lawsuits for the “sole purpose of extracting a quick settlement.”
Motion at 20-25. But as the Ninth Circuit has noted in the context of ADA
litigation, “[f]or the ADA to yield its promise of equal access for the disabled,
it may indeed be necessary and desirable for committed individuals to bring
serial litigation advancing the time when public accommodations will be
compliant with the ADA.” Molski v. Evergreen Dynasty Corp., 500 F.3d
1047, 1062 (9th Cir. 2007). Here, Plaintiff’s complaint did not present factual
allegations that were “contrived, exaggerated,” or “def[ied] common sense.”
Id. Indeed, this lawsuit (or one like it) appears to have been the catalyst for the
installation of the altered transaction counter. And there is no evidence that
Plaintiff’s counsel otherwise acted inappropriately or worked only to “coerce”
a quick settlement. Id.
      Accordingly, fees are not warranted.




                                             3
Case 2:19-cv-10641-DFM Document 64 Filed 01/06/21 Page 4 of 4 Page ID #:626




                           IV.   CONCLUSION
     Defendants’ Motion for Attorneys’ Fees is DENIED. Defendants’
alternative request for Rule 11 sanctions is also DENIED.



Date: January 6, 2021                     ___________________________
                                          DOUGLAS F. McCORMICK
                                          United States Magistrate Judge




                                         4
